In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00036-CV
                                                ______________________________
 
 
                             IN THE
MATTER OF THE MARRIAGE OF
HARVEY J. OSBORN AND ROCIO
E. OSBORN,
AND IN THE INTEREST OF
A.M.O., O.G.O. AND S.B.O., CHILDREN
 
 
                                                                                                  

 
 
                                            On Appeal from the County Court at Law
                                                             Bowie County, Texas
                                                     Trial Court No. 10D0343-CCL
 
                                                                                                   
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                            Memorandum Opinion by Justice Moseley




                                                     MEMORANDUM 
OPINION
 
            David
Carlisle, permanent guardian of the person, and BancorpSouth Bank, temporary
guardian of the estate of Harvey J. Osborn, filed their notice of appeal May 3,
2010.
            The
clerk’s record was filed May 10, 2010, and the reporter’s record was filed May
13, 2010.  The appellants’ brief was
therefore due on or before June 2, 2010, in this accelerated appeal.  When neither a brief nor a motion to extend
time for filing the same had been filed by June 22, 2010, we contacted
appellants’ counsel by letter and informed her that if a brief had not been
filed by July 7, 2010, the appeal would be subject to dismissal for want of
prosecution.  See Tex. R. App. P.
42.3(b), (c).
            We
have received no brief from appellants. 
Pursuant to Tex. R. App. P.
42.3(b), we dismiss this appeal for want of prosecution.
 
                                                                        Bailey
C. Moseley
                                                                        Justice
 
Date Submitted:          July 19, 2010
Date Decided:             July 20, 2010